Case 5:20-cv-01065-JKP-HJB Document 41 Filed 02/01/21 Page1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AMBERTON APARTMENTS JV, §
Plaintiff, :
v. : SA-20-CV-1065-JKP (HJB)
ASI LLOYDS and
IAS CLAIMS SERVICES, INC., §
Defendants.
ORDER RESETTING

VIDEO HEARING
Before the Court is Defendants’ Motion to Compel Plaintiff's Appointment of Appraiser.
(Docket Entry 30.) It is hereby ORDERED that Defendants’ motion is reset for hearing on
March 24, 2021, at 2:30 p.m. The hearing will be held by video teleconference using the Zoom
video platform. The parties will be contacted by email in advance of the hearing date with further
instructions for joining the conference.
If the parties have a different email address for Zoom than the email addresses currently

listed on CM/ECF, they need to notify court chambers on or before March 19, 2021, at

K(f eR

Henry{ J. Bempor
United States M4gistrate Judge

wendy branham@txwd.uscourts.gov.

SIGNED on February 1, 2021.

   
